DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 21, 23, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grande (DE 102007031274). 
As best depicted in Figure 1, Grande is directed to a tire construction having an outer surface (that surface which is exposed to the environment) and a tire body or interior portion.  More particularly, said tire includes a sealant layer arranged in an interior portion of the tire (that portion  of the tire that is not exposed to the environment- embedded within tire body or interior portion).  The sealant layer includes a silicone elastomer (claimed elastomer) (Paragraph 20) and a filler component having a loading less than 60 phr, wherein said filler material can be inorganic particles, such as iron particles (corresponds with claimed magnetic particles) (Paragraphs 24 and 28).  It is noted that iron is well recognized as displaying magnetic properties when subjected to external magnetic fields and can be fairly characterized as “magnetic”.
In such an instance, while Grande fails to specifically teach a particle loading less than 5 phr, such a loading is fully encompassed by the disclosed range detailed above.  Additionally, the filler component of Grande can be a combination of materials (Paragraph 28), such that a loading less than 5 phr of any individual filler component, such as iron particles, would have been well within the purview of one having ordinary skill in the art.  One of ordinary skill in the art at the time of the invention would have found it obvious to include less than 5 phr of iron particles given the general disclosure of Grande and Applicant has not provided a conclusive showing of unexpected results for the claimed loading (desired self-sealing properties are achieved when overall filler loading is simply less than 60 phr- disclosure fails to limit loading of any individual filler material).            
	Lastly, regarding claim 16, the sealant layer of Grande is described as flowing into an area that has been punctured by an object, such as a nail (Paragraph 37).  Grande also states that such a puncture remains sealed when a nail is removed (sealant layer forms a plug).  This structure is seen to satisfy the claimed requirement that “the outer surface having a puncture void of a metal object”.  Also, the sealed area of Grande would have a stronger average magnetic field than surrounding areas on the outer surface based on the presence of iron particles in the sealed area.  It is emphasized that the claims are directed to a tire article and the tire of Grande would have a detectable magnetic field in the sealed area (claims fail to require a method of detecting a magnetic field but rather simply the presence of an area that has a higher average magnetic field based on the presence of magnetic particles).      
	Regarding claims 17 and 36, as detailed above, an overall content of the filler component, which can be a combination of materials, is required to be less than 60 weight percent and such encompasses the claimed loadings for the magnetic particles.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed range of loadings.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grande as applied in claim 16 above and further in view of Okamatsu (US 2007/0203260).
As detailed above, Grande is directed to a tire construction including a sealant layer formed with iron particles (filler component).  In such an instance, though, Grande fails to specifically teach the use of the claimed type of iron particles.  
In any event, iron oxide is well recognized as being a conventional particle used as a filler in tire sealant layers, as shown for example by Grande (Paragraph 126).  One of ordinary skill in the art at the time of the invention would have found it obvious to use iron oxide as the filler component of Grande given its extensive use in similar tire sealant layers.  
Claim(s) 16-21, 23, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farber (US 3,981,342) and further in view of Yoshitaka (JP 2010-194957).  
As best depicted in Figures 3 and 4, Farber is directed to a tire construction comprising a sealant layer 25, wherein said layer includes a plurality of elastomers (Column 2, Lines 57+).  Figure 3 specifically depicts a tire condition in which a nail or object has been removed and sealant material is present at a tire outer surface.  Farber also teaches the inclusion of particulate inorganic fillers (Column 5, Lines 13+).  Farber, however, fails to teach the inclusion of magnetic particles in said sealant layer.
Yoshitaka discloses a liquid tire sealing material 30 comprising magnetized particles mixed therein (Paragraphs 2 and 20).  To seal a punctured tire, the sealing material 30 is injected into the tire such that the sealing material is arranged in an interior portion of the tire underlying the outer surface of the tire (Figure 2).  Due to the magnetic properties of the particles, the sealing material aggregates around a metallic foreign object that punctures the tire (Paragraph 21) or aggregates around the steel belt of the tire that becomes exposed when the tire punctures, so that the puncture can be efficiently sealed with minimal amount of the sealing material (Paragraph 21).  In light of the disclosure of Yoshitaka, it would have been obvious to one of ordinary skill in the art at to provide Farber’s sealing material with magnetized particles.  The modification would improve the efficiency of the sealing material by enabling the sealing material to aggregate around a metallic foreign object and/or the steel belt when the tire is punctured.  It is emphasized that the disclosure of Yoshitaka does not require the presence of a metal object or nail since the aforementioned benefits are similarly realized based on an attraction between the magnetic particles and the steel belt.
Regarding the limitation “the sealing material comprising magnetic particles present in the range 0.1 to less than 5 phr in the magnetic tire sealing material”, it would have been obvious to one of ordinary skill in the art to provide the sealing material of Farber with any suitable concentration of magnetic particles.  According to Yoshitaka, the higher the magnetic particle content in the sealing material, the more efficiently the sealing material aggregates around the puncture (Paragraph 41), albeit the viscosity of the sealing material rises with higher magnetic particle content (Paragraph 24).  Yoshitaka thus teaches that magnetic particle concentration is a result effective variable.  Depending on the desired viscosity and the desired efficiency of the sealing material, it would have been obvious to one of ordinary skill in the art to provide the sealing material taught by Farber with a magnetic particle content that falls within the claimed range.
With respect to claims 17 and 36, it would have been obvious to one of ordinary skill in the art to adjust the magnetic particle content of the sealing material taught by Farber within a reasonable range depending on the desired viscosity and sealing efficiency.  Thus, it would have been obvious to one of ordinary skill in the art to provide the sealing material with a magnetic particle content that falls within the ranges recited in claims 17 and 36.
With respect to claims 18-20, Yoshitaka discloses that the magnetic particles can be nanoparticle ferrites having a diameter of about 10 nm (Paragraph 30).  While the disclosure is directed to another embodiment of Yoshitaka’s invention, given that the purpose of the magnetic particles is identical in both embodiments, it would have been obvious to one of ordinary skill in the art to use magnetic particles of the Yoshitaka’s first embodiment having nanoparticle size as disclosed in Paragraph 30 of Yoshitaka in the sealing material taught by Farber.           
With respect to claim 21, the sealed tire area is “substantially” air tight to prevent leakage of air inside the pneumatic tire through or around the sealed tire area (see Figures).
With respect to claim 23, the sealing material is situated under a tread area in a crown portion of the tire (see Figures).
With respect to claims 32 and 33, based on the materials taught by Yoshitaka, the magnetic particles appear to exhibit the claimed properties.  Alternatively, with respect to claim 32, Yoshitaka discloses a correlation between the magnetic strength of the sealing material and the efficiency in which the sealing material seals a puncture (Yoshitaka 41).  Based on the disclosure, it would have been obvious to one of ordinary skill in the art to use magnetic particles having a residual induction of more than 100 Gauss.  With respect to claim 33, to prevent the magnetic particles from becoming demagnetized and thus obsolete, it would have been obvious to one of ordinary skill in the art to use magnetic particles having a coercive force of more than 2,000 Oe as recited in claim 33.
With respect to claims 34 and 35, Yoshitaka discloses that the particles can be magnetite or hematite (ferrite) particles having a diameter around 10 nm (Paragraphs 21 and 30), which would be considered supermagnetic particles.    
Allowable Subject Matter
Claims 24-30 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-21, 23, and 32-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 6, 2022